Exhibit 10.3
 
JUHL VALLEY VIEW, LLC
1702 17TH STREET SE
PIPESTONE, MN 56164
 
November 29, 2011


Pearl Nicholas Trust
500 Sheridan Road
Wilmette, IL 60091
Attn: Pearl Nicholas, Trustee


Re:           Juhl Valley View, LLC


Dear Trustee:


Reference is made to that certain letter agreement for a certain put right (“JVV
Letter Agreement”) dated the date hereof issued by Juhl Valley View, LLC (“JVV”)
for the benefit of the Pearl Nicholas Trust (“Trust”).  Juhl Wind Asset
Investment, Inc., the investment subsidiary of Juhl Wind, Inc.
(OTCQB:JUHL),  hereby irrevocably and unconditionally guarantees, as primary
obligor and not merely as surety, the timely payment to Trust of any and all
amounts payable by JVV to the Trust pursuant to the terms of the JVV Letter
Agreement or promissory note issued by JVV pursuant thereto.  No further
signature of Trust shall be required for the commitments set forth herein to be
the separate, valid, binding and effective agreement of Juhl Wind Asset
Investment, Inc. to Trust.


This Agreement may not be amended, modified in any respect or assigned without
the written consent of the parties hereto.  This Agreement shall be construed
and enforced in accordance with the laws of the State of Delaware without regard
to the principles of conflict of laws.
 

    Very truly yours,               Juhl Valley View, LLC                      
        By:       
John Mitola, its Manager
 

 

 
Juhl Valley View, LLC, hereby acknowledges and agrees to the terms of the above
Agreement, and further agrees that in the event that Juhl Wind Asset Investment,
Inc. is required to make any payments in accordance with this Agreement that any
such payments shall be treated as a loan to Juhl Valley View, LLC, and shall be
evidenced by a promissory note from Juhl Valley View, LLC to Juhl Wind Asset
Investment, Inc. in the form and on the terms as reasonably agreed to by the
parties at the time of such payment.
 

            Juhl Valley View, LLC                               By:       
John Mitola, its Manager
 